internal_revenue_service number release date index no cc dom p si - plr-116753-99 date x a b c d d1 year dear this responds to your letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year the shareholders of x are a b c and d b as x's secretary represents that the shareholders of x intended for x to elect to be an s_corporation from year its first taxable_year x relied on its attorneys to file the necessary documents for purposes of obtaining s_corporation status however the attorneys believed that a shareholder of x was going to prepare form_2553 election by a small_business_corporation therefore due to a mis-communication the form_2553 was not filed sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year year accordingly provided that x makes an election to be an s_corporation by filing a form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours h grace kim branch office of the assistant chief_counsel passthroughs and special industries assistant to the chief enclosures copy of this letter copy for sec_6110 purposes
